DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amended claims with newly added limitation of 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, claims 14-17 recites the limitation of "claim 1", which is a cancelled claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “wherein c.” does not indicate the limitation which applicant intent to incorporate in the scope of invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 5-7, 11, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 10,369,924 in view of Hubbard et al., wherein Hubbard et al. discloses limitations of “wherein the light power signal comprises (i) a first default illuminated state; and (ii) a second illuminated state that is brighter than the first default illuminated state and that is in response to at least one of a braking action, a high beam signal action, and a turn signal action by a driver of the vehicle.” [0045]. Although the claims limitation at issue are not identical, they are not patentably distinct from each other because the same inventive scope is claimed as shown in the table listed below:
Instant Application: 16/532,422

5. (New) A vehicle warning lighting system (VWLS) comprising: a flash module having a plurality of light power outputs that each provides a nuisance light power signal; a VWLS interface comprising an isolating interconnection between each one of the plurality of light power outputs of the flash module and an interrupted conductor in a vehicle between a at least one lighting device configured to provide a light power signal during a normal state and a respective exterior light, wherein the isolating interconnection adds a light power signal from the at least one lighting device of the vehicle to the respective exterior light and a nuisance light power signal from the flash module to the respective exterior light while isolating the at least one lighting device and flash module from each other; and a flash module user control in electrical communication with the flash module to enable the nuisance light power signal, wherein the VWLS interface comprises one or more power adders that combine two light power signals respectively 

6. (New) The VWLS of claim 5, wherein the at least one lighting device comprises a body control module (BCM).

7. (New) The VWLS of claim 5, wherein the nuisance light signal comprises a strobed light signal.


1.  A vehicle warning lighting system (VWLS) comprising: a flash module having a plurality of light power outputs that each provides a strobed light power signal;  a VWLS interface comprising an isolating interconnection between each one of the plurality of light power outputs of the flash module and an interrupted conductor in a vehicle between a body control module and a 
respective exterior light, wherein the isolating interconnection adds a light power signal from a body control module (BCM) of the vehicle to the respective exterior light and a strobed light power signal from the flash module to the respective exterior light while isolating the BCM and flash module from each other;  and a flash module user control in electrical communication with the flash module to enable the strobed light power signal, wherein the VWLS interface comprises one or more power adders that combine two light power signals respectively from the BCM and FM to overlay an additional pattern from the FM on at least 

2.  The VWLS of claim 1, wherein the isolating interconnection comprises an inserted one-way diode between the respective output of the BCM and a union of the isolating interconnection and comprises a one-way diode between each light power output of the flash module and a corresponding union in the corresponding interrupted conductor in the vehicle.
12. (New) The VWLS of claim 11, wherein the isolating interconnect comprises a connector adapter that is inserted between an electrical receptacle of the at least one lighting device and a connector of a wire bundle that comprises the conductors to each of the exterior lights of the vehicle.
3.  The VWLS of claim 2, wherein the isolating interconnect comprises a connector adapter that is inserted between an electrical receptacle of the BCM and a connector of a wire bundle that comprises the conductors to each of the exterior lights of the vehicle.
18. (New) A method of retrofitting a vehicle warning lighting system (VWLS) on a vehicle, the method comprising: disengaging an original equipment manufacturer (OEM) connector from a receptacle of a body control module (BCM), the OEM connector electrically communicating with more than one exterior light of a vehicle; engaging a first portion of a VWLS adaptor to the receptacle of the BCM; engaging a second portion of the VWLS adaptor to the OEM connector; installing a flash module (FM) in 

respective conductor union via a one-way diode, wherein each one-way diodes allows a 
from the BCM and the strobed light power signal from the flash module.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCollum (Pub # US 2015/0306928 A1), and further in view of Hubbard et al. (Pub # US 2007/0236364 A1).
Consider claim 5, McCollum teaches a vehicle warning lighting system (VWLS) comprising: a flash module (156, Fig. 2C) having a plurality of light power outputs that each provides a nuisance (flash) light power signal (54, 56, 60, and 64, Fig. 2C); a VWLS interface comprising an isolating interconnection (160, 164, 168, and 172, Fig. 2C) between each one of the plurality of light power outputs (54, 56, 60, and 64, Fig. 2C) of the flash module (156, Fig. 2C) and an interrupted conductor (158, Fig, 2C) in a vehicle between a at least one lighting device (22, Fig, 3A) configured to provide a light power signal during a normal state and a respective exterior light [0038], wherein the isolating interconnection adds a light power signal from the at least one lighting device of the vehicle to the respective exterior light and a nuisance light power signal from the flash module to the respective exterior light while isolating the at least one lighting device and flash module from each other [0040]; and a flash module (156, Fig, 2c) user control in electrical communication with the flash module to enable the nuisance light power signal, wherein the VWLS interface comprises one or more power adders (136, Fig. 5) that combine two light power signals respectively from the at least one lighting device and FM to overlay an additional pattern from the FM on at least light without impairing a primary function of the light when illuminated by the at least one lighting device, wherein the light is illuminated simultaneously by both the light power signal from the at least one lighting device and the nuisance light power signal from the flash module [0071].
McCollum does not teach wherein the light power signal comprises (i) a first default illuminated state; and (ii) a second illuminated state that is brighter than the first default 
In the same field of endeavor, Hubbard et al. teaches wherein the light power signal comprises (i) a first default illuminated state; and (ii) a second illuminated state that is brighter than the first default illuminated state and that is in response to at least one of a braking action, a high beam signal action, and a turn signal action hr a driver of the vehicle. [0045] for the benefit of providing warning signal to the following vehicle.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the light power signal comprises (i) a first default illuminated state; and (ii) a second illuminated state that is brighter than the first default illuminated state and that is in response to at least one of a braking action, a high beam signal action, and a turn signal action by a driver of the vehicle as shown in Hubbard et al., in McCullum device for the benefit of providing warning signal to the following vehicle.
Consider claim 6, McCollum clearly shows and discloses the VWLS, wherein the at least one lighting device comprises a body control module (BCM) (406, Fig, 1C) [0029].
Consider claim 7, McCollum clearly shows and discloses the VWLS, wherein the nuisance light signal comprises a strobed (flash) light signal (128, Fig. 2A).
Consider claim 8, McCollum clearly shows and disclosesthe VWLS, wherein at least one exterior light comprises an auxiliary after-market lighting system (trailer lighting system) (22-26, Fig, 1A) [0038].
Consider claim 9, McCollum clearly shows and discloses the VWLS, wherein at least one exterior light comprises an original equipment manufacturer (OEM) vehicle lighting system (light on the tow vehicle 10, Fig. 1A) [0047].

Consider claim 11, McCollum clearly shows and discloses the VWLS, wherein the isolating interconnection comprises an inserted one-way diode between the respective output of the at least one lighting device and a union of the isolating interconnection and comprises a one-way diode between each light power output of the flash module and a corresponding union in the corresponding interrupted conductor in the vehicle [0043].
Consider claim 12, McCollum clearly shows and discloses the VWLS, wherein the isolating interconnect comprises a connector adapter (40, Fig. 1A) that is inserted between an electrical receptacle (socket) of the at least one lighting device and a connector of a wire bundle that comprises the conductors to each of the exterior lights of the vehicle [0028 and 0047].
Consider claim 13, McCullum teaches similar invention.
McCullum does not teach the VWLS, wherein the second illumination state comprises one of (i) a high beam light; (ii) a brake light; (iii) and a turn signal light.
In the same field of endeavor, Hubbard et al. teaches wherein the second illumination state comprises a brake light and a turn signal light [0045] for the benefit of providing warning signal to the following vehicle.
Therefore, it would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to include wherein the second illumination state comprises one of (i) a high beam light; (ii) a brake light; (iii) and a turn signal light as shown in Hubbard et al., in McCullum device for the benefit of providing warning signal to the following vehicle.
Consider claim 16, McCullum clearly show and discloses the VWLS.

McCullum does not teach wherein the second illuminate state comprises the turn light.
In the same field of endeavor, Hubbard et al. teaches wherein the second illuminate state comprises the turn light [0045] for the benefit of providing actual operation status of the vehicle to following vehicle.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second illuminate state comprises the turn light as shown in Hubbard et al., in McCullum device for the benefit of providing actual operation status of the vehicle to following vehicle.
Consider claim 18, McCollum clearly shows and discloses a method of retrofitting a vehicle warning lighting system (VWLS) on a vehicle, the method comprising: disengaging an original equipment manufacturer (OEM) connector (40, Fig. 1A) from a receptacle of a body control module (BCM), the OEM connector electrically communicating with more than one exterior light of a vehicle (10, Fig. 1A); engaging a first portion of a VWLS adaptor to the receptacle (socket) of the BCM; engaging a second portion of the VWLS adaptor to the OEM connector; installing a flash module (FM) (220, Fig, 3A) in the vehicle, the FM electrically coupled to the VWLS adaptor; mounting a flash user control that is accessible to the user of the vehicle and that is electrically coupled to the VWLS adaptor [0047], wherein the VWLS adaptor comprises an electrical conductor having a one-way diode in series with a conductor union between the BCM and at least one of more than one exterior vehicle light, for each of the conductor unions, electrically connecting a respective output of a flash module (FM) to a respective conductor union via a one-way diode, wherein VWLS adaptor allows a light power signal to illuminate the one exterior vehicle light from either or both of BCM and FM while 
McCollum does not teach wherein the light power signal comprises (i) a first default illuminated state; and (ii) a second illuminated state that is brighter than the first default illuminated state and that is in response to at least one of a braking action, a high beam signal action, and a turn signal action by a driver of the vehicle.
In the same field of endeavor, Hubbard et al. teaches wherein the light power signal comprises (i) a first default illuminated state; and (ii) a second illuminated state that is brighter than the first default illuminated state and that is in response to at least one of a braking action, a high beam signal action, and a turn signal action hr a driver of the vehicle. [0045] for the benefit of providing warning signal to the following vehicle.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the light power signal comprises (i) a first default illuminated state; and (ii) a second illuminated state that is brighter than the first default illuminated state and that is in response to at least one of a braking action, a high beam signal action, and a turn signal action by a driver of the vehicle as shown in Hubbard et al., in McCullum method for the benefit of providing warning signal to the following vehicle.

Claims 14 and 15are rejected under 35 U.S.C. 103 as being unpatentable over McCollum (Pub # US 2015/0306928 A1) in view of Hubbard et al. (Pub # US 2007/0236364 A1) as applied to claims 5 and 16 above, and further in view of Piersing et al. (Pub # US 2014/0159890 A1).
Consider claim 14, McCollum and Hubbard et al. combined reference teaches similar invention.
McCollum and Hubbard et al. combined reference does not teach the VWLS, further comprising a brake light having a maximum illumination that can produce an additional pattern of strobing lights overlaid on a high illumination level that does not impair the primary function of the brake light.
In the same field of endeavor, Piersing et al. teaches the VWLS, further comprising a brake light having a maximum illumination that can produce an additional pattern of strobing lights overlaid on a high illumination level that does not impair the primary function of the brake light [0035 and 0038] for the benefit of increasing the signal visibility.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the VWLS, further comprising a brake light having a maximum illumination that can produce an additional pattern of strobing lights overlaid on a high illumination level that does not impair the primary function of the brake light as shown in Piersing et al., in McCollum and Hubbard et al. combined device for the benefit of increasing the signal visibility.
Consider claim 15, McCollum and Hubbard et al. combined reference teaches similar invention.
McCollum and Hubbard et al. combined reference does not teach the VWLS, wherein the second illumination state comprises the high beam light. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second illumination state comprises the high beam light as shown in Piersing et al., in McCollum and Hubbard et al. combined device for the benefit of providing actual vehicle operational status.
Consider claim 17, McCollum teaches similar invention.
McCollum does not teach the VWLS, wherein: the at least one lighting device responds to a turn signal action by a driver to illuminate the turn signal light of the vehicle; and the override feature automatically responds to the illumination of the turn signal light by the at least one lighting device by overpowering the flash module.
In the same field of endeavor, Piersing et al. teaches the at least one lighting device responds to a turn signal action by a driver to illuminate the turn signal light of the vehicle; and the override feature automatically responds to the illumination of the turn signal light by the at least one lighting device by overpowering the flash module [0045] for the benefit of providing actual vehicle operational status.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the at least one lighting device responds to a turn signal action by a driver to illuminate the turn signal light of the vehicle; and the override feature automatically responds to the illumination of the turn signal light by the at least one lighting device by overpowering the flash module as shown in Piersing et al., in McCollum device for the benefit of providing actual vehicle operational status.
Response to Arguments
Applicant’s arguments with respect to claims 5-18 have been considered but are moot because the newly amended claim limitations have been analyzed and rejected as set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/Primary Examiner, Art Unit 2687